

115 HR 4469 IH: To amend title 40, United States Code, to permit commercial filmmaking and photography on the United States Capitol grounds, and for other purposes.
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4469IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to permit commercial filmmaking and photography on the
			 United States Capitol grounds, and for other purposes.
	
		1.Permitting commercial filmmaking and photography on United States Capitol Grounds
 (a)In GeneralSection 5106 of title 40, United States Code, is amended by adding at the end the following new subsection:
				
					(d)Commercial Filmmaking and Photography
 (1)Authorization by Capitol PoliceNotwithstanding section 5104(c) or any other provision of this chapter which restricts commercial activity on the United States Capitol Grounds, the Chief of the United States Capitol Police (hereafter in this subsection referred to as the Chief)—
 (A)may issue a permit authorizing a person to engage in appropriate commercial filmmaking and photography activity on the United States Capitol Grounds (other than any Capitol Buildings described in section 5101), so long as the person only engages in such activity on a day on which neither House of Congress is in session; and
 (B)under the terms and conditions of such a permit, may require the person to whom the permit is issued to pay an appropriate fee to cover any costs incurred by the Architect of the Capitol as a result of the issuance of the permit.
 (2)Types of activities and fees permittedFor purposes of paragraph (1)— (A)commercial filmmaking and photography activity shall be considered appropriate only if the activity is similar to the types of commercial activity permitted in Union Square prior to the transfer of jurisdiction and control of Union Square to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (2 U.S.C. 1811 note); and
 (B)a fee shall be considered appropriate only if the fee is similar to the fee collected by the Director of the National Park Service for commercial activity permitted in Union Square prior to such transfer of jurisdiction and control.
 (3)Use of feesImmediately upon receiving any fees collected under paragraph (1)(B), the Chief shall transfer the fees to the Capitol Trust Account established under section 213(c) of the Legislative Branch Appropriations Act, 2014 (40 U.S.C. 5102 note).
 (4)RegulationsThe Chief shall carry out this subsection in accordance with such regulations as the Capitol Police Board may promulgate pursuant to the Board's authority under section 14 of the Act of July 31, 1946 (2 U.S.C. 1969), except that the Board shall promulgate the regulations in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.
 (5)Union Square definedIn this subsection, the term Union Square means the area for which jurisdiction and control was transferred to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (2 U.S.C. 1811 note)..
 (b)Conforming Amendment Relating to Capitol Trust AccountSection 213(c) of the Legislative Branch Appropriations Act, 2014 (40 U.S.C. 5102 note) is amended by striking subsection (b)(2) each place it appears and inserting subsection (b)(2) or section 5106(d) of title 40, United States Code.
			